United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.V., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION, Mesa, AZ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0106
Issued: April 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 13, 2017 appellant filed a timely appeal from a September 21, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a lumbar condition
causally related to the accepted May 17, 2017 employment incident.

1

5 U.S.C. § 8101 et seq.

2
OWCP continued to receive evidence after it issued the September 21, 2017 decision. The Board’s jurisdiction is
limited to the evidence that was before OWCP at the time of its final decision. Therefore, the Board is precluded from
considering this evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On May 31, 2017 appellant, then a 65-year-old mine safety and health inspector, filed a
traumatic injury claim (Form CA-1) alleging that, on May 17, 2017, he tripped over a rock and fell
while in the performance of duty. He alleged injury to his left groin, lower back, and right knee.
Appellant stopped work on July 20, 2017.
Evidence received with the claim included a May 17, 2017 accident/incident report.
In a July 20, 2017 initial report, Dr. Kathyayini Konuru, a family practitioner, noted the
history of the May 17, 2017 work incident when he stepped on a rock and stopped himself from
falling. She indicated that appellant filed an accident report and went back to work. Additionally,
Dr. Konuru noted that approximately a month ago, he had inspected a crusher at different levels
of six flights of stairs, and at the end of the day, he felt increased tightness and pain in his left low
back. Appellant’s boss restricted him from climbing stairs and the pain improved, but the tightness
remained. Dr. Konuru reported that the prior week appellant reported climbing about 15 feet and
the next day he felt pain in his low back which radiated into the right leg. Examination findings
revealed tightness in the lower lumbar area. Dr. Konuru provided an assessment of lumbosacral
radiculopathy. She ordered objective testing and prescribed physical therapy. Disability notes
from Dr. Konuru indicated that appellant was excused from work until August 9, 2017.
In an August 14, 2017 development letter, OWCP requested that appellant submit
additional evidence in support of his claim, including a physician’s opinion supported by a medical
explanation as to how the reported work incident caused or aggravated a medical condition.
Appellant was afforded 30 days to submit the requested information.
A July 21, 2017 x-ray of lumbar spine reported findings of normal lower thoracic and
lumbar spine, vertebral body heights, without fracture or subluxation. Multilevel spondylosis,
mild, mid-lower lumbar spine dextrocurvature, and probable L4-S1 degenerative facet changes
were also seen.
Treatment notes dated July 25, August 8, 18, and 30, 2017 from Dr. Konuru were also
received. Dr. Konuru diagnosed lumbosacral radiculopathy and continued to hold appellant off
work two weeks at a time. On August 30, 2017 she released appellant to light-duty work with
restrictions until September 14, 2017. On September 13, 2017 Dr. Konuru released appellant to
full duty with no restrictions.
In an August 29, 2017 magnetic resonance imaging (MRI) scan report of the lumbar spine,
Dr. Roberto Zamudio, a Board-certified internist, provided an impression of multilevel lumbar
spine degenerative disc disease, listhesis, and spondylosis with various degrees of neural foraminal
narrowing and spinal canal stenosis.
Physical therapy notes dated August 1, 9, 11, 15, 17, 22, 24, and 29, 2017.
In a supplemental statement dated September 11, 2017, appellant related that he had
submitted photos to substantiate that the incident occurred as alleged. He also explained that he
kept working after the incident, with pain, to help his agency achieve its 100 percent inspection
goal.

2

By decision dated September 21, 2017, OWCP accepted that the employment incident
occurred as alleged, but denied appellant’s claim as the medical evidence of record was insufficient
to establish that appellant’s diagnosed medical conditions were causally related to the May 17,
2017 employment incident.
LEGAL PRECEDENT
An employee seeking compensation under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,4 including that he or she is an employee within the meaning of FECA, and that the claim
was filed within the applicable time limitation. The employee must also establish that he or she
sustained an injury in the performance of duty as alleged, and that disability from work, if any,
was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit medical evidence to establish
that the employment incident caused a personal injury.6
Causal relationship is a medical issue, and the evidence required to establish causal
relationship is rationalized medical evidence.7 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.8
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.9

3

Supra note 1.

4

J.P., 59 ECAB 178 (2007).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989). OWCP regulations define a traumatic injury as a condition
of the body caused by a specific event or incident or series of events or incidents within a single workday or shift.
20 C.F.R. § 10.5(ee). OWCP regulations define the term occupational disease or illness as a condition produced by
the work environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
6

T.H., 59 ECAB 388 (2008).

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

ANALYSIS
The Board finds that, although it is undisputed that the May 17, 2017 incident occurred as
alleged, the medical evidence submitted by appellant is insufficient to establish that the accepted
employment incident caused his diagnosed medical conditions.
Medical evidence submitted to support a claim for compensation should reflect a correct
history and should offer a medically sound explanation of how the employment incident caused or
aggravated the diagnosed condition.10 Dr. Konuru’s reports did not provide an opinion as to the
cause of appellant’s diagnosed lumbosacral radiculopathy. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s conditions is of
limited probative value on the issue of causal relationship.11 These reports, therefore, are
insufficient to establish appellant’s claim.
Likewise, the diagnostic studies, which include a lumbar x-ray and MRI scan report of the
lumbar spine, did not provide a cause of any diagnosed conditions. Diagnostic studies are of
limited probative value as they do not address whether the employment incident caused any of the
diagnosed conditions.12 Therefore, these reports are insufficient to establish appellant’s claim.
The physical therapy reports of record are also insufficient to establish appellant’s claim.
Physical therapists are not considered physicians as defined under FECA and their reports have no
probative value. Thus these reports are insufficient to establish appellant’s claim.13
An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relation.14 Appellant’s honest belief that the May 17, 2017
employment incident caused his injury, however, sincerely held, does not constitute the medical
evidence necessary to establish causal relationship.15
Appellant has the burden to furnish reasoned medical evidence supporting that the May 17,
2017 employment incident caused or aggravated a diagnosed condition.16 The medical evidence
of record is insufficient to meet appellant’s burden of proof.17

10

D.D., Docket No. 13-1517 (issued April 14, 2014).

11

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
12

See J.S., Docket No. 17-1039 (issued October 6, 2017).

13

5 U.S.C. § 8101(2) of FECA provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. See E.W., Docket No. 16-1729 (issued May 12, 2017).
14

D.D., 57 ECAB 734 (2006).

15

See J.S., Docket No. 17-0507 (issued August 11, 2017).

16

See S.C., Docket No. 17-0490 (issued June 27, 2017).

17

Id.

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.18
CONCLUSION
The Board finds that appellant failed to establish a traumatic injury causally related to the
accepted May 17, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 21, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

18

An authorization for examination and/or treatment (Form CA-16) was completed by an employing establishment
official on July 6, 2017 and purported to authorize treatment by Desert Weight Loss Center/East Valley Family
Medical under specified conditions. Where an employing establishment properly executes a Form CA-16 authorizing
medical treatment related to a claim for a work injury, the form creates a contractual obligation, which does not involve
the employee directly, to pay for the cost of the examination/treatment regardless of the action taken on the claim.
See Tracy P. Spillane, 54 ECAB 608 (2003). The period for which treatment is authorized by a Form CA-16 is limited
to 60 days from the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c).

5

